Exhibit 10.1

EXECUTION VERSION

COOPERATION AGREEMENT

This AGREEMENT, dated as of May 9, 2018 (this “Agreement”), is made and entered
into by Alaska Communications Systems Group, Inc., a Delaware corporation (the
“Company”), and each of the persons set forth on the signature page hereto
(each, an “Investor” and collectively, the “Investors” or, with their respective
affiliates and associates, the “Investor Group”). The Company and each of the
Investors are each herein referred to as a “party” and collectively, the
“parties.”

WHEREAS, TAR Holdings LLC, a New Jersey limited liability company, and Karen
Singer, as managing member of TAR Holdings LLC, have disclosed in their Schedule
13D filing with the U.S. Securities and Exchange Commission (the “SEC”) that
they may be deemed to beneficially own, in the aggregate, 2,639,984 shares of
the common stock of the Company, $0.01 par value per share (the “Common Stock”),
constituting approximately 4.97%1 of the Common Stock outstanding as of the date
hereof;

WHEREAS, TAR Holdings LLC has (i) submitted a purported advance notice of
nomination to the Company on February 9, 2018 (the “Nomination Notice”), in
respect of its intention to nominate, and to solicit proxies for the election
of, three (3) individuals as director candidates to the Company’s board of
directors (the “Board”) at the 2018 Annual Meeting of Stockholders of the
Company (including any adjournment, postponement, continuation or rescheduling
thereof, the “2018 Annual Meeting”), and (ii) taken steps towards planning a
contested solicitation of proxies from the Company’s stockholders in connection
with the 2018 Annual Meeting to elect to the Board the three (3) individuals
named in the Nomination Notice (the “Proxy Contest”);

WHEREAS, the Company and the Investor Group have determined that the interests
of the Company and its stockholders would be best served by, among other things,
avoiding the substantial expense and disruption that would result from the
continuation of the Proxy Contest;

WHEREAS, the Company has agreed, at the request of the Investor Group, among
other things, to cause Wayne Barr, Jr. and Robert M. Pons (collectively, the
“New Directors”) to be appointed to the Board, effective immediately following
the execution of this Agreement, for a term expiring at the 2018 Annual Meeting
and until each of their respective successors is duly elected and qualified;

WHEREAS, the Company has agreed, at the request of the Investor Group, to cause
each of the New Directors to be nominated and recommended for election to the
Board by the Company’s stockholders at the 2018 Annual Meeting for a term
expiring at the 2019 Annual Meeting of Stockholders of the Company (the “2019
Annual Meeting”) and until each of their respective successors is duly elected
and qualified;

 

1 

Based on 53,110,320 shares of Common Stock issued and outstanding at the close
of business on May 7, 2018.



--------------------------------------------------------------------------------

WHEREAS, the Investor Group has agreed to, among other things, (i) withdraw its
Nomination Notice, (ii) withdraw the stockholder inspection demand letter that
it delivered to the Company on January 12, 2018 (the “Stockholder Inspection
Demand”) pursuant to Section 220 of the Delaware General Corporation Law, as
amended (the “DGCL”), (iii) terminate the Proxy Contest, (iv) refrain from
submitting any director nominations or stockholder proposals and taking certain
other actions during the Standstill Period (as defined below), and (v) vote for
the election of the Company’s slate of director nominees for election to the
Board and other matters during the Standstill Period, as provided in this
Agreement; and

WHEREAS, the Company and the Investor Group, without admitting to any of the
matters asserted by any of the parties, have determined to come to an agreement
with respect to certain matters related to the termination of the Proxy Contest,
the composition of the Board and certain other matters, as provided in this
Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows,
effective as of the date hereof:

1. Board Composition Matters.

(a) 2018 Annual Meeting. The Company agrees that it shall take all actions as
are necessary (including, without limitation, calling a special meeting of the
Board to approve all actions contemplated hereby), effective immediately
following the execution of this Agreement, to (i) cause the Board to increase
the size of its membership from six (6) to eight (8) members; and (ii) appoint
each of the New Directors to the Board for a term expiring at the 2018 Annual
Meeting and until each of their respective successors is duly elected and
qualified. The Company also agrees that it shall take all action as is necessary
(including, without limitation, calling a special meeting of the Board to
approve all actions contemplated hereby), to cause the slate of eight
(8) nominees recommended by the Board and standing for election at the 2018
Annual Meeting to include (x) the following six (6) incumbent members of the
Board: Margaret L. Brown, Edward J. Hayes, Jr., David W. Karp, Peter D. Ley,
Brian A. Ross, and Anand Vadapalli (the “Incumbent Slate”) and (y) the two
(2) New Directors (collectively, with the Incumbent Slate, the “2018 Nominees”),
such that a total of eight (8) directors are to be elected at the 2018 Annual
Meeting. The Company specifically agrees to: (i) nominate each of the 2018
Nominees for election at the 2018 Annual Meeting as a director of the Company
with a term expiring at the 2019 Annual Meeting and until each of their
respective successors is duly elected and qualified; (ii) recommend to the
Company’s stockholders each of the 2018 Nominees for election as directors of
the Company at the 2018 Annual Meeting with a term expiring at the 2019 Annual
Meeting and until each of their respective successors is duly elected and
qualified; (iii) cause the Company to support, and solicit proxies for, the
election of each of the New Directors in substantially the same manner as the
Company supports and solicits proxies for the election of each of the members of
the Incumbent Slate at the 2018 Annual Meeting; and (iv) cause all proxies
received by the Company that provide stockholders with the opportunity to vote
for all of the 2018 Nominees to be voted at the 2018 Annual Meeting in the
manner specified by such proxies.

 

2



--------------------------------------------------------------------------------

(b) 2019 Annual Meeting. If the Company causes the Standstill Period to be
extended pursuant to Section 3(h) of this Agreement such that the 2019 Annual
Meeting is within the Standstill Period, then the Company shall (i) nominate
each of the New Directors for election at the 2019 Annual Meeting as a director
of the Company with a term expiring at the 2020 Annual Meeting of Stockholders
(the “2020 Annual Meeting”) and until each of their respective successors is
duly elected and qualified; (ii) recommend to the Company’s stockholders each of
the New Directors for election as directors of the Company at the 2019 Annual
Meeting with a term expiring at the 2020 Annual Meeting and until each of their
respective successors is duly elected and qualified; (iii) cause the Company to
support, and solicit proxies for, the election of each of the New Directors in
substantially the same manner as the Company supports and solicits proxies for
the election of each of its other recommended nominees for election to the Board
at the 2019 Annual Meeting; and (iv) cause all proxies received by the Company
that provide stockholders with the opportunity to vote for all of the New
Directors at the 2019 Annual Meeting to be voted in the manner specified by such
proxies.

(c) Committees.

(i) The Company agrees that, during the Standstill Period, the Board shall cause
each New Director to be appointed to at least one (1) of the three (3) standing
committees of the Board that the Company is required to maintain in accordance
with the listing standards of the Nasdaq Stock Market LLC (the “Nasdaq”);
provided, however, that, with respect to such committee appointments, the New
Director to be appointed to such committee is and continues to remain eligible
to serve as a member of such committee pursuant to applicable law and the
listing standards and/or rules of the Nasdaq that are applicable to the
composition of such committee. Without limiting the generality of the foregoing,
concurrent with the appointment of the New Directors to the Board, the Board
shall take such action as is necessary such that (i) at least one (1) of the New
Directors is appointed as a member of the Compensation and Personnel Committee
of the Board, and (ii) at least one (1) of the New Directors is appointed as a
member of the Audit Committee of the Board; provided, however, that, with
respect to such committee appointments, the New Director to be appointed to such
committee is and continues to remain eligible to serve as a member of such
committee pursuant to applicable law and the listing standards and/or rules of
the Nasdaq.

(ii) Notwithstanding the provisions of Section 1(c)(i), the Company and the
Investors agree that the Board or any committee thereof, in the good faith and
reasonable exercise of its fiduciary duties, may recuse the New Directors from
any Board or committee meeting or portion thereof at which the Board or any such
committee is deliberating and/or taking any action, including, but not limited
to, the formation of a special or executive committee of the Board and the
approval of charters related thereto or making any recommendation, with respect
to (i) this Agreement, including the interpretation and enforcement thereof,
(ii) any actions taken or proposed by any of the Investors or any of such
Investor’s Affiliates or Associates with respect to the Company, (iii) the
failure of one or both of the New Directors to comply with the Company’s Amended
and Restated Certificate of Incorporation, the Company’s Amended and Restated
Bylaws, any charters of any committees of the Board, the Company’s corporate
governance guidelines, or any of the Company’s policies, processes, procedures,
codes, rules, standards, and guidelines applicable to members of the Board, as
in effect from time to time, including, but not limited to, the Company’s Code
of Ethics, and policies on confidentiality, ethics, hedging and pledging of
Company securities, public disclosures, stock trading, and stock ownership,
(iv) any proposed transaction between the Company and any Investor or any of its
Affiliates or Associates

 

3



--------------------------------------------------------------------------------

in which such Investor or any of its Affiliates or Associates is a material
participant or beneficiary thereof and has interests in such transaction
different from the interests of stockholders generally, (v) any proposed
transaction involving any Investor or any of its Affiliates or Associates that
is intended to be approved by the Company in which such Investor or any of its
Affiliates or Associates is a material participant or beneficiary thereof and
has interests in such transaction different from the interests of stockholders
generally, (vi) any proposed transaction between the Company and any New
Director or any of his Affiliates or Associates in which such New Director or
any of his Affiliates or Associates is a material participant or beneficiary
thereof and has interests in such transaction different from the interests of
stockholders generally, (vii) any proposed transaction involving any New
Director or any of his Affiliates or Associates that is intended to be approved
by the Company in which such New Director or any of his Affiliates or Associates
is a material participant or beneficiary thereof and has interests in such
transaction different from the interests of stockholders generally, and
(viii) any other matters that involve actual or potential conflicts of interest
between any of the Investors or any of the New Directors or any of their
respective Affiliates and Associates, on the one hand, and the Company, on the
other hand.

(iii) The Board and all applicable committees of the Board shall take all
actions necessary to ensure that during the Standstill Period, any new committee
of the Board that may be established during the Standstill Period (each, a “New
Committee”) includes at least one New Director; provided, however, that, with
respect to such New Committee appointments, the New Director to be appointed to
such New Committee is and continues to remain eligible to serve as a member of
such New Committee pursuant to applicable law and the listing standards and/or
rules of the Nasdaq that are applicable to the composition of such New
Committee; provided, further, that the Board shall not be required, and shall
have no obligation pursuant to this Agreement, to appoint any New Director to a
New Committee, including, but not limited to, any special or executive committee
of the Board, to the extent that the Board has determined, in the good faith and
reasonable exercise of its fiduciary duties, to form such New Committee for the
purpose, in whole or in part, of having the members thereof deliberate and/or
take any action, including, but not limited to, making any recommendations with
respect to (i) this Agreement, including the interpretation and enforcement
thereof, (ii) any actions taken or proposed by any of the Investors or any of
such Investor’s Affiliates or Associates with respect to the Company, (iii) the
failure of one or both of the New Directors to comply with the Company’s Amended
and Restated Certificate of Incorporation, the Company’s Amended and Restated
Bylaws, any charters of any committees of the Board, the Company’s corporate
governance guidelines, or any of the Company’s policies, processes, procedures,
codes, rules, standards, and guidelines applicable to members of the Board, as
in effect from time to time, including, but not limited to, the Company’s Code
of Ethics, and policies on confidentiality, ethics, hedging and pledging of
Company securities, public disclosures, stock trading, and stock ownership,
(iv) any proposed transaction between the Company and any Investor or any of its
Affiliates or Associates in which such Investor or any of its Affiliates or
Associates is a material participant or beneficiary thereof and has interests in
such transaction different from the interests of stockholders generally, (v) any
proposed transaction involving any Investor or any of its Affiliates or
Associates that is intended to be approved by the Company in which such Investor
or any of its Affiliates or Associates is a material participant or beneficiary
thereof and has interests in such transaction different from the interests of
stockholders generally, (vi) any proposed transaction between the Company and
any New Director or any of his Affiliates or Associates in which such New
Director or any of his

 

4



--------------------------------------------------------------------------------

Affiliates or Associates is a material participant or beneficiary thereof and
has interests in such transaction different from the interests of stockholders
generally, (vii) any proposed transaction involving any New Director or any of
his Affiliates or Associates that is intended to be approved by the Company in
which such New Director or any of his Affiliates or Associates is a material
participant or beneficiary thereof and has interests in such transaction
different from the interests of stockholders generally, and (viii) any other
matters that involve actual or potential conflicts of interest between any of
the Investors or any of the New Directors or any of their respective Affiliates
and Associates, on the one hand, and the Company, on the other hand.

(iv) For the avoidance of doubt, consistent with their fiduciary duties as
directors of the Company, the New Directors shall consider in good faith whether
they should recuse themselves from any Board or committee meeting in the event
there is any other actual or potential conflicts of interest between any of the
Investors or any of the New Directors, on the one hand, and the Company, on the
other hand.

(d) Board Policies and Procedures. The Investor Group acknowledges that the New
Directors shall be required to comply with all policies, processes, procedures,
codes, rules, standards, and guidelines applicable to members of the Board, as
in effect from time to time, including, but not limited to, the Company’s Code
of Ethics, and policies on confidentiality, ethics, hedging and pledging of
Company securities, public disclosures, stock trading, and stock ownership, the
New Directors will be required to complete and execute directors’ and officers’
questionnaires in the same manner as all other members of the Board, and that
the New Directors shall be required to strictly preserve the confidentiality of
Company business and information, including the discussion of any matters
considered in meetings of the Board whether or not the matters relate to
material non-public information, unless previously publicly disclosed by the
Company. Further, the Investor Group and the New Directors shall provide the
Company with such information as is reasonably requested by the Company
concerning the Investor Group and/or the New Directors as is required to be
disclosed under applicable law or stock exchange regulations, including the
completion of the Company’s standard directors’ and officers’ questionnaires (to
the extent not previously completed), in each case as promptly as necessary to
enable the timely filing of the Company’s proxy statement and periodic reports
with the SEC.

(e) Rights and Benefits of the New Directors. The Company agrees that the New
Directors shall receive (i) the same benefits of director and officer insurance,
and any indemnity and exculpation arrangements available generally to the
directors on the Board, (ii) the same compensation for his or her service as a
director as the compensation received by other non-management directors on the
Board with similar Board assignments, and (iii) such other benefits on the same
basis as all other non-management directors on the Board, including having the
Company (or its legal counsel) prepare and file with the SEC, at the Company’s
expense, any Forms 3, 4, and 5 under Section 16 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), that are required to be filed by each
director of the Company.

(f) Resignation of New Directors. As a condition to commencement of a term on
the Board (or nomination therefor), including, but not limited to, in the case
of replacement directors appointed pursuant to Section 1(g) hereof, the
Investors agree that the New Directors (and any replacements thereof) will
resign (and shall be deemed hereby to have irrevocably agreed to so resign, it
being understood that it shall be in the Board’s sole discretion whether to
accept or

 

5



--------------------------------------------------------------------------------

reject such resignation) and the Company’s obligations under this Section 1
shall terminate effective immediately upon such time as (i) any Investor or any
Affiliate or Associate thereof submits a notice of a nomination of directors for
election to the Board or any other stockholder proposal at any annual or special
meeting of stockholders, (ii) any Investor or any Affiliate or Associate thereof
seeks to call a special meeting of stockholders or take any action by written
consent, (iii) any Investor otherwise violates Section 3 hereof, (iv) any
Investor or any Affiliate or Associate thereof breaches Section 2 of this
Agreement, or (v) any Investor or any Affiliate or Associate thereof otherwise
breaches this Agreement in any material respect not referred to in the preceding
Section 1(f)(i), Section 1(f)(ii), Section 1(f)(iii) or Section 1(f)(iv). In
connection with any alleged breach or violation of the type referred to in
Section 1(f)(i), Section 1(f)(ii), Section 1(f)(iii), Section 1(f)(iv), or
Section 1(f)(v), the Company shall first provide written notice to the Investors
of such alleged breach or violation and to the extent such alleged breach or
violation is curable, any such resignation of the New Directors (and any
replacements thereof) or termination of the Company’s obligations under this
Section 1 shall only become effective if such alleged breach or violation has
not been cured, in the reasonable good faith determination of the Company,
within ten (10) calendar days after the Investors receive written notice from
the Company of such alleged breach or violation. In furtherance of this
Section 1(f), the New Directors and any replacement directors appointed in
accordance with Section 1(g) below, as a condition to being appointed or
nominated to the Board pursuant hereto, shall first execute and deliver to the
Company an irrevocable advance letter of resignation in the form attached hereto
as Exhibit A.

(g) Replacements of New Directors. The Company agrees that, during the
Standstill Period, if either of the New Directors (or his replacement appointed
pursuant to this Section 1(g) is unable or unwilling to serve as a director,
resigns as a director or is removed as a director of the Company (other than on
account of (i) the failure of such New Director to be elected or re-elected by
the stockholders at an annual meeting of the Company’s stockholders or a special
meeting of stockholders held in lieu thereof, (ii) in accordance with the terms
of this Agreement, such New Director not being nominated to serve as a director
at an annual meeting of the Company’s stockholders or a special meeting of
stockholders held in lieu thereof, or (iii) such New Director ceasing to serve
as a member of the Board pursuant to Section 1(f) hereof), and at such time the
Investor Group beneficially owns in the aggregate at least the lesser of
(i) five percent (5.0%) of the Company’s then outstanding Common Stock, and (ii)
2,639,984 shares of Common Stock (subject to adjustment for share issuances,
stock splits, reclassifications, combinations and similar actions by the Company
that increase the number of outstanding shares of Common Stock), then the
Company and the Investor Group shall work together in good faith to identify and
propose a replacement director candidate to be appointed to the Board who shall
only be appointed to the Board after having been mutually agreed upon by both
the Company and the Investor Group. Any such mutually agreed upon replacement
director candidate shall (i) qualify as “independent” pursuant to SEC
regulations and the Nasdaq’s listing standards, (ii) have, in the reasonable and
good faith judgment of the Company, the relevant financial and business
experience to serve on the Board, and (iii) be “independent” (as defined in SEC
regulations and the Nasdaq’s listing standards) of the Investor Group. Upon
acceptance of a replacement director candidate by both the Company and the
Investor Group, the Board shall take such actions as to appoint such replacement
director candidate to the Board no later than ten (10) business days after both
parties have confirmed in writing that they have mutually agreed upon such
candidate. Following the appointment of any replacement director in accordance
with this Section 1(g), any reference to New Directors in this Agreement shall
be deemed to include such replacement director.

 

6



--------------------------------------------------------------------------------

(h) Size of the Board. The Company further agrees that, without the unanimous
approval of the Board or unless the Company enters into a definitive agreement
relating to a strategic transaction that contemplates a counterparty to such
transaction being able to designate one or more persons to be appointed or
nominated for election to the Board, (i) only eight (8) director candidates
(including the New Directors) shall stand for election to the Board at the 2018
Annual Meeting, and (ii) during the period from the conclusion of the 2018
Annual Meeting until the end of the Standstill Period, the size of the Board
shall not be increased beyond eight (8) members.

2. Actions by the Investor Group.

(a) Withdrawal of Investor Group’s Purported Advance Notice of Nomination. The
Investor Group hereby (i) irrevocably withdraws the Nomination Notice and any
and all purported amendments and supplements thereto, (ii) agrees not to deliver
to the Company or any representative thereof any advance notices of nominations,
business or stockholder proposals with respect to any meeting of the Company’s
stockholders during the Standstill Period, and (iii) agrees not to bring any
nominations, business or stockholder proposals before or at the 2018 Annual
Meeting or at any time thereafter during the Standstill Period.

(b) Withdrawal of Section 220 Inspection Demand. Effective immediately, the
Investor Group hereby (i) irrevocably withdraws the Stockholder Inspection
Demand that it delivered to the Company on January 12, 2018, pursuant to
Section 220 of the DGCL, and (ii) agrees not to deliver to the Company or any
representative thereof any stockholder inspection demands during the Standstill
Period, whether pursuant to Section 220 of the DGCL, any other statutory right
or otherwise.

(c) Voting Agreement.

(i) Stockholders Meetings. At the 2018 Annual Meeting and each annual and
special meeting of stockholders held prior to the expiration of the Standstill
Period, each of the Investors agrees to (A) appear at such stockholders’ meeting
or otherwise cause all shares of Common Stock beneficially owned by each
Investor and their respective Affiliates and Associates (as defined below) to be
counted as present thereat for purposes of establishing a quorum; (B) vote, or
cause to be voted, all shares of Common Stock beneficially owned by each
Investor and their respective Affiliates and Associates on the Company’s proxy
card or voting instruction form in favor of each of the nominees for election as
directors nominated by the Board and recommended by the Board (and not in favor
of any other nominees to serve on the Board), and, except in connection with any
Opposition Matter (as defined below) or Other Voting Recommendation (as defined
below), each of the proposals listed on the Company’s proxy card or voting
instruction form as identified in the Company’s definitive proxy statement or
supplement thereto in accordance with the Board’s recommendations, including in
favor of all matters recommended by the Board for stockholder approval and
against all matters that the Board recommends against stockholder approval;
provided, however, in the event that Institutional Shareholder Services Inc.
(“ISS”) issues a recommendation with respect to any matter (other than with
respect to the election of nominees as directors to the Board or the removal of
directors from the Board) that is different from the recommendation of the
Board, each of the Investors shall have the right to vote their shares of Common
Stock on the Company’s proxy card or voting instruction form in accordance

 

7



--------------------------------------------------------------------------------

with the ISS recommendation (the “Other Voting Recommendation”); and (C) not
execute any proxy card or voting instruction form in respect of such
stockholders’ meeting other than the proxy card and related voting instruction
form being solicited by or on behalf of the Company or the Board. No later than
five (5) business days prior to each annual or special meeting of stockholders
held prior to the expiration of the Standstill Period, each Investor shall, and
shall cause each of its Associates and Affiliates to, vote any shares of Common
Stock beneficially owned by such Investors and each of its Associates and
Affiliates in accordance with this Section 2. No Investor nor any of its
Affiliates or Associates nor any person under its direction or control shall
take any position, make any statement or take any action inconsistent with this
Section 2(c)(i). For purposes of this Agreement, “Opposition Matter” shall mean
any of the following transactions, but only to the extent submitted by the Board
to the Company’s stockholders for approval: (A) the sale or transfer of a
material portion of the Company’s assets in one or a series of transactions;
(B) the sale or transfer of a material portion of the outstanding shares of the
Company’s Common Stock (through a merger, stock purchase, or otherwise); (C) any
merger, consolidation, acquisition of control or other business combination;
(D) any tender or exchange offer; (E) any dissolution, liquidation, or
reorganization; (F) any amendments or modifications to the Company’s Amended and
Restated Certificate of Incorporation or the Company’s Amended and Restated
Bylaws; (G) any changes in the Company’s capital structure (but, for the
avoidance of doubt, excluding the ratification of the Tax Benefits Plan (as
defined below) and any proposal relating to the adoption, amendment or
continuation of any equity incentive plan which shall not be deemed Opposition
Matters for purposes of this Agreement); or (H) any other transactions that
would result in a Change of Control (as defined below) of the Company.

(ii) Actions By Written Consent. In connection with any action by written
consent that is sought to be taken by any party, other than the Company or the
Board, prior to the expiration of the Standstill Period, each of the Investors
agrees not to vote and to take all necessary action, including, without
limitation, the execution and completion of any consent revocation card
solicited by the Company or the Board, in accordance with the recommendation of
the Board, to cause not to be voted, any of their shares of Common Stock
beneficially owned by each Investor and/or their respective Affiliates and
Associates on any consent card related to or affecting the removal, replacement
or election of Board members and solicited by any party, other than the Company
or the Board. No Investor nor any of its Affiliates or Associates nor any person
under its direction or control shall take any position, make any statement or
take any action inconsistent with this Section 2(c)(ii).

(iii) Special Meeting Demands. In connection with any demand by a stockholder of
the Company that the Company call a special meeting of stockholders, made prior
to the expiration of the Standstill Period, each of the Investors agrees not to
vote and shall take all necessary action, including, but not limited to, the
execution and completion of any consent revocation card solicited by the Company
or the Board in accordance with the recommendation of the Board, to cause not to
be voted, any of their shares of Common Stock beneficially owned by each
Investor and/or their respective Affiliates and Associates for any special
meeting demand proposed or sought to be made by any party. No Investor nor any
of its Affiliates or Associates nor any person under its direction or control
shall take any position, make any statement or take any action inconsistent with
this Section 2(c)(iii).

 

8



--------------------------------------------------------------------------------

(iv) No Other Voting Agreements. Each Investor represents and warrants to the
Company that such Investor, and any Affiliate or Associate thereof, has not,
prior to or on the date of this Agreement, with respect to the shares of Common
Stock listed on Exhibit B, executed or delivered any proxy, consent card or
voting instruction form or entered into any voting agreement, commitment or
similar arrangement with any person.

(d) Notice to the SEC. The Investor Group shall promptly (but no later than the
next business day following receipt of written notice from the Company that the
New Directors have been appointed to the Board and such committees of the Board
as required under Sections 1(a) and 1(c), respectively, of this Agreement)
notify the Staff of the SEC in writing that it is terminating the Proxy Contest,
and shall, thereafter, promptly provide the Company with a copy of this
communication.

3. Standstill.

(a) Each Investor agrees that, from the date of this Agreement until the
expiration of the Standstill Period, without the prior written consent of
two-thirds of the members of the Board specifically expressed in a written
resolution, neither it nor any of its Related Persons (as defined below) will,
and it will cause each of its Related Persons not to, directly or indirectly,
alone or with others, including, without limitation, Acting in Concert (as
defined below) with others, in any manner:

(i) publicly announce or otherwise publicly disclose an intent to propose or
enter into or agree to enter into, singly or with any other person, directly or
indirectly, (x) any form of business combination or acquisition or other
transaction relating to a material amount of assets or securities of the Company
or any of its subsidiaries, (y) any form of restructuring, recapitalization or
similar transaction with respect to the Company or any of its subsidiaries or
(z) any form of tender or exchange offer for the Common Stock, whether or not
such transaction involves a Change of Control of the Company; provided, however,
that this clause (i) shall not preclude the tender by any Investor of any
securities of the Company into any tender or exchange offer not made, financed,
or otherwise supported by the Investor Group or any Affiliate or Associate
thereof or preclude the ability of any Investor to vote its shares of Common
Stock for or against any transaction involving the Company’s securities where
the transaction is not proposed or sponsored by any Investor or any Affiliate or
Associate thereof;

(ii) engage in any solicitation of proxies or written consents to vote any
voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or engage in any solicitation
activities on behalf of any person, or conduct any exempt solicitation,
including under Rule 14a-2(b)(1) under the Exchange Act, or assist or
participate in any other way, directly or indirectly, in any solicitation of
proxies or written consents with respect to any voting securities of the
Company, or otherwise take any action that could cause any Investor to be deemed
a “participant” in a “solicitation,” as such terms are defined in Instruction 3
of Item 4 of Schedule 14A and Rule 14a-1, respectively, under the Exchange Act,
to vote any securities of the Company in opposition to any recommendation or
proposal of the Board;

 

9



--------------------------------------------------------------------------------

(iii) except as expressly provided in Section 4 of this Agreement, acquire,
offer or propose to acquire, or agree to acquire, directly or indirectly,
whether by purchase, tender or exchange offer, through the acquisition of
control of another person, by joining a partnership, limited partnership,
syndicate or other group (including any group of persons that would be treated
as a single “person” under Section 13(d) of the Exchange Act), through swap or
hedging transactions or otherwise, any additional securities (including common
and preferred equity interests and debt that is convertible into any equity
interests) of the Company or any rights decoupled from the underlying securities
of the Company;

(iv) advise, encourage or influence any person with respect to the voting of (or
execution of a proxy or written consent in respect of) or disposition of any
securities of the Company;

(v) provide investment advice with respect to the Company’s securities to any
person, or provide logistical advice or assistance to any person engaged in a
contested solicitation of proxies from the Company’s stockholders in connection
with a meeting of stockholders of the Company or the solicitation of written
consents from the Company’s stockholders;

(vi) other than in open-market broker-sale transactions conducted pursuant to
Rule 144 of the Securities Act of 1933, as amended, where the identity of the
purchaser is not known or in underwritten widely dispersed public offerings,
sell, offer or agree to sell directly or indirectly, through swap or hedging
transactions or otherwise, any securities (including common and preferred equity
interests and debt that is convertible into any equity interests) of the Company
or any rights decoupled from the underlying securities held by the Investors or
their Affiliates or Associates to any person or entity not a party to this
Agreement (a “Third Party”) that would result in such Third Party, together with
its Affiliates and Associates, owning, controlling or otherwise having any,
beneficial, economic or other ownership interest representing in the aggregate
more than 4.99% of the shares of Common Stock outstanding at such time;

(vii) sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, any securities (including common and
preferred equity interests and debt that is convertible into any equity
interests) of the Company or any rights decoupled from the underlying securities
held by the Investors to any Affiliate or Associate of the Investors not a party
to this Agreement;

(viii) engage in any short sale with respect to any security (other than a
broad-based market basket or index) that includes, relates to, or derives any
significant part of its value from a decline in the market price or value of the
securities of the Company;

(ix) except as otherwise expressly set forth in this Agreement, take any action
in support of or make any proposal or request that constitutes: (A) advising,
controlling, changing or influencing the Board or management of the Company,
including any plans or proposals to change the number or term of directors or to
fill any vacancies on the Board, (B) any material change in the capitalization,
stock repurchase programs and practices or dividend policy of the Company,
(C) any other material change in the Company’s management, governance,
compensation, policies, strategic direction, business or corporate structure,
(D) seeking to have the Company waive or make amendments or modifications to the
Company’s Amended and Restated Certificate of Incorporation or the Company’s
Amended and Restated Bylaws, or other actions

 

10



--------------------------------------------------------------------------------

that may impede or facilitate the acquisition of control of the Company by any
person, (E) causing a class of securities of the Company to be delisted from, or
to cease to be authorized to be quoted on, any securities exchange, or
(F) causing a class of securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

(x) call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Company’s Amended and Restated Certificate of Incorporation or the
Company’s Amended and Restated Bylaws, including, but not limited to, a “town
hall meeting;”

(xi) seek, alone or in concert with others, representation on the Board, except
as expressly permitted by this Agreement;

(xii) initiate, encourage or participate in any “vote no,” “withhold” or similar
campaign relating to the Company;

(xiii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock
(other than any such voting trust, arrangement or agreement solely among the
members of the Investor Group that is otherwise in accordance with this
Agreement);

(xiv) seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors of the Company or with respect to the
submission of any stockholder proposals (including any submission of stockholder
proposals pursuant to Rule 14a-8 under the Exchange Act);

(xv) form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than the Investor Group);

(xvi) demand a copy of the Company’s list of stockholders or its other books and
records, whether pursuant to Section 220 of the DGCL or pursuant to any other
statutory right or otherwise;

(xvii) institute, solicit or join, as a party, any litigation, arbitration or
other proceeding (including any derivative action) against the Company or any of
its future, current or former directors or officers or employees; provided,
however, that for the avoidance of doubt, the foregoing shall not prevent any
Investor from (A) bringing litigation to enforce the provisions of this
Agreement, (B) making counterclaims with respect to any proceeding initiated by,
or on behalf of, the Company against an Investor, or (C) exercising statutory
dissenter’s, appraisal or similar rights under the DGCL; provided, further, that
the foregoing shall also not prevent the Investors from responding to or
complying with a validly issued legal process in connection with litigation that
it did not initiate, invite, facilitate or encourage, except as otherwise
permitted in this Section 3(a)(xvii);

(xviii) engage any private investigations firm or other person to investigate
any of the Company’s directors or officers;

 

11



--------------------------------------------------------------------------------

(xix) take any action, directly or indirectly, to interfere with any employment,
consulting, compensation, indemnification, separation or other agreements,
arrangements or understandings, whether written or oral, formal or informal,
between the Company and any current or former director or officer of the
Company, or which are intended to benefit any current or former director or
officer of the Company, including, but not limited to, any provisions of the
Company’s Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws intended to indemnify, provide advancement of expenses or limit
the liability of, any current or former director or officer of the Company;

(xx) disclose publicly or privately, in a manner that could reasonably be
expected to become public, any intent, purpose, plan, or proposal with respect
to the Board, the Company, its management, policies, or affairs, any of its
securities or assets or this Agreement that is inconsistent with the provisions
of this Agreement;

(xxi) enter into any negotiations, agreements, or understandings with any person
or entity with respect to any of the foregoing, or advise, assist, knowingly
encourage or seek to persuade any person or entity to take any action or make
any statement with respect to any of the foregoing, or otherwise take or cause
any action or make any statement inconsistent with any of the foregoing;

(xxii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

(xxiii) take any action challenging the validity or enforceability of any of the
provisions of this Section 3 or publicly disclose, or cause or facilitate the
public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media, or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 3;
or

(xxiv) otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with the foregoing.

(b) Notwithstanding the foregoing, the provisions of this Section 3 shall not
limit in any respect each of the New Directors from taking actions in good faith
solely in his or her capacity as directors of the Company, recognizing that such
actions are subject to such director’s fiduciary duties to the Company and its
stockholders (it being understood and agreed that neither the Investors nor any
of their Affiliates or Associates shall seek to do indirectly through either of
the New Directors anything that would be prohibited if done by any of the
Investors or their Affiliates and Associates directly).

(c) The foregoing provisions of this Section 3 shall not prohibit the Investor
Group or its directors, officers, partners, employees, members, representatives,
or agents, in each case acting in such capacity, from engaging in private
discussions with the Company concerning the Investor Group’s views or
suggestions concerning the Company so long as such private discussions are not
intended to, and would not be reasonably expected to, trigger public disclosure
obligations for any party or run afoul of any of the provisions of Section 3(a).

 

12



--------------------------------------------------------------------------------

(d) As of the date of this Agreement, (i) none of the Investors or its
Affiliates and Associates are engaged in any discussions or negotiations with
any person concerning the acquisition of economic ownership of any securities
(including common and preferred equity interests and debt that is convertible
into any equity interests) of the Company or any rights decoupled from the
underlying securities of the Company, (ii) none of the Investors or its
Affiliates and Associates have any agreements, arrangements, or understandings,
written or oral, formal or informal, and whether or not legally enforceable,
with any person concerning the acquisition of economic ownership of any
securities (including common and preferred equity interests and debt that is
convertible into any equity interests) of the Company or any rights decoupled
from the underlying securities of the Company, and (iii) none of the Investors
or its Affiliates and Associates have any actual and non-public knowledge that
any other stockholders of the Company, including any stockholders that have a
Schedule 13D currently on file with the SEC with respect to securities of the
Company, have any present or future intention of taking any actions that if
taken by the Investors would violate any of the terms of this Agreement. The
Investors and its Affiliates and Associates agree to refrain from taking any
actions during the Standstill Period to intentionally encourage other
stockholders of the Company or any other persons to engage in any of the actions
referred to in the previous sentence.

(e) As used in this Agreement, the terms “Affiliate” and “Associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act; the terms “beneficial owner” and “beneficial ownership” shall have
the same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act; the terms “economic owner” and “economically own” shall have the
same meanings as “beneficial owner” and “beneficially own,” except that a person
will also be deemed to economically own and to be the economic owner of (i) all
shares of Common Stock that such person has the right to acquire pursuant to the
exercise of any rights in connection with any securities or any agreement,
regardless of when such rights may be exercised and whether they are
conditional, and (ii) all shares of Common Stock in which such person has any
economic interest, including, without limitation, pursuant to a cash-settled
call option or other derivative security, contract, or instrument in any way
related to the price of shares of Common Stock; the terms “person” or “persons”
shall mean any individual, corporation (including not-for-profit), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, or other entity of any kind or nature; the term
“Related Person” shall mean, as to any person, any Affiliates or Associates of
such person and any other persons under the control of such person or such
person’s Affiliates or Associates; and the term “business day” shall mean any
day that is not a Saturday, Sunday or other day on which commercial banks in the
State of Alaska are authorized or obligated to be closed by applicable law. For
purposes of this Agreement, a person shall be deemed to be “Acting in Concert”
with another person if such person knowingly acts (whether or not pursuant to an
express written or oral agreement, arrangement or understanding), in concert or
in parallel with such other person, or towards a common goal with such other
person, relating to taking any actions that if taken by the Investors would
violate Section 3(a) of this Agreement, where (i) each person is conscious of
the other person’s conduct and this awareness is an element in their
decision-making processes, and (ii) at least one additional factor would support
a reasonable inference that such persons intended to act in concert or in
parallel, which such additional factors may include, without limitation,

 

13



--------------------------------------------------------------------------------

exchanging information, attending meetings, conducting discussions, or making or
soliciting invitations to act in concert or in parallel; provided that the
additional factor required shall not include actions by an officer or director
of the Company acting solely in such capacities. A person who is Acting in
Concert with another person shall also be deemed to be Acting in Concert with
any third party who is also Acting in Concert with such other person.

(f) Notwithstanding anything contained in this Agreement to the contrary:

(i) The provisions of Sections 1, 2, and 3 of this Agreement shall automatically
terminate upon the occurrence of a Change of Control transaction (as defined
below) involving the Company if the acquiring or counter-party to the Change of
Control transaction has conditioned the closing of the transaction on the
termination of such sections; provided, however, that the Company shall not
directly or indirectly, propose, seek, encourage or otherwise influence such
acquiring or counter-party to the Change of Control transaction to condition the
closing of such transaction on the termination of Sections 1, 2, and 3 of this
Agreement; and

(ii) For purposes of this Agreement, a “Change of Control” transaction shall be
deemed to have taken place if (A) any person becomes a beneficial owner,
directly or indirectly, of more than 50% of the Common Stock, or (B) the
announcement by the Company that it has entered into a definitive agreement with
respect to any merger, consolidation, acquisition, business combination, sale of
a division, sale of substantially all of the Company’s assets, recapitalization,
restructuring, liquidation, dissolution, or other similar extraordinary
transaction that would, if consummated, result in the acquisition by any person
or group of persons (other than any direct or indirect subsidiaries of the
Company) of more than 50% of the Common Stock.

(g) The Investor Group shall have the right to suspend its obligations under
Section 3 of this Agreement if the Company breaches in any material respect its
obligations under Section 1 of this Agreement. However, in connection with any
alleged breach of the Company’s obligations under Section 1 of this Agreement,
the Investor Group shall first provide written notice to the Company describing
in reasonable detail such alleged breach or violation and providing any
supporting documentation that exists relating to such alleged breach, and any
such suspension of the Investor Group’s obligations under Section 3 of this
Agreement shall only become effective if such alleged breach or violation has
not been cured, in the reasonable good faith determination of the Investor
Group, within ten (10) business days after the Company receives written notice
from the Investor Group, complying with the requirements of this Section 3(g),
of such alleged breach or violation. Thereafter, if the Company regains
compliance with its obligations under Section 1 of this Agreement, then (i) the
Investor Group’s obligations under Section 3 of this Agreement shall immediately
resume and continue in effect in accordance with the terms of this Agreement,
(ii) any actions taken by the Investor Group or any Investor that would have
violated Section 3 of this Agreement had the Investor Group’s obligations
thereunder not been suspended shall be automatically void and of no legal
effect, and (iii) the Investor Group and each Investor shall be obligated to
promptly take any actions necessary to rescind any actions that would have
violated Section 3 of this Agreement had the Investor Group’s obligations
thereunder not been suspended.

(h) For purposes of this Agreement, “Standstill Period” shall mean the period
commencing on the date of this Agreement and ending at 11:59 p.m., Alaska Time,
on the date that is the earlier of (x) ten (10) calendar days prior to the
expiration of the advance notice period for

 

14



--------------------------------------------------------------------------------

the submission by stockholders of director nominations for consideration at the
2019 Annual Meeting (as set forth in the advance-notice provisions of the
Company’s Amended and Restated Bylaws), and (y) one hundred (100) calendar days
prior to the first anniversary of the 2018 Annual Meeting; provided, however,
that if the Company notifies the Investor Group or the New Directors in writing
within twenty (20) calendar days prior to the expiration of the Company’s
advance notice period for the nomination of directors at the 2019 Annual Meeting
of the Company’s intention to nominate the New Directors as nominees for
election to the Board at the 2019 Annual Meeting on the Company’s recommended
slate of director candidates, the Standstill Period shall mean the period
commencing on the date of this Agreement and ending at 11:59 p.m., Alaska Time,
on the date that is the earlier of (x) ten (10) calendar days prior to the
expiration of the advance notice period for the submission by stockholders of
director nominations for consideration at the 2020 Annual Meeting (as set forth
in the advance-notice provisions of the Company’s Amended and Restated Bylaws),
and (y) one hundred (100) calendar days prior to the first anniversary of the
2019 Annual Meeting.

4. Limited One-Time Exemption Under the Section 382 Tax Benefits Preservation
Plan.

(a) The Investor Group acknowledges the Section 382 Tax Benefits Preservation
Plan, dated as of January 8, 2018 (the “Tax Benefits Plan”), by and between the
Company and Computershare Trust Company, N.A., and that under the Tax Benefits
Plan, any Investor must seek a waiver or exemption from the Company under the
Tax Benefits Plan prior to acquiring beneficial ownership of any additional
shares of the Common Stock.

(b) The Company agrees that, effective immediately following the execution of
this Agreement, TAR Holdings shall have a limited, one-time and
non-transferrable exemption under the Tax Benefits Plan (the “Tax Benefits Plan
Exemption”) allowing TAR Holdings to acquire beneficial ownership of additional
shares of Common Stock such that, together with its beneficial ownership of
Common Stock on the date hereof, TAR Holdings would, together with all the
Investors and all of their respective Affiliates and Associates, beneficially
own a maximum number of shares of Common Stock representing no more than nine
percent (9%) of the Common Stock then outstanding.

(c) To the extent that TAR Holdings elects to purchase any additional shares of
Common Stock following the date of this Agreement pursuant to the Tax Benefits
Plan Exemption, TAR Holdings agrees to either (i) publicly file with the SEC an
amendment to its Schedule 13D relating to the Company within two (2) business
days of any such share purchase or series of share purchases that represent in
the aggregate one percent (1%) or more of the Common Stock then outstanding
which transaction or transactions TAR Holdings has completed since the
immediately preceding Schedule 13D amendment relating to the Company that was
publicly filed with the SEC by TAR Holdings, or (ii) notify the Company in
writing of all such share purchases within two (2) business days of any such
share purchase or series of share purchases that represent in the aggregate one
percent (1%) or more of the Common Stock then outstanding which transaction or
transactions TAR Holdings has completed since the later of (A) the most
immediately preceding written notification to the Company of any purchases of
Common Stock pursuant to this Section 4(c), or (B) the most recent amendment to
the Schedule 13D related to the Company that TAR Holdings has filed with the
SEC.

 

15



--------------------------------------------------------------------------------

5. Expenses.

(a) Each of the Company and the Investors shall be responsible for its own fees
and expenses incurred in connection with the negotiation, execution, and
effectuation of this Agreement and the transactions contemplated hereby,
including, but not limited to, attorneys’ fees incurred in connection with the
negotiation and execution of this Agreement and all other activities related to
the foregoing; provided, however, that the Company shall reimburse the Investor
Group, within ten (10) business days following the later of (i) the date of this
Agreement, and (ii) the date that the Company receives reasonable supporting
documentation, for the Investor Group’s expenses, including legal fees and
expenses, as actually incurred in connection with the matters related to its
filings with the SEC of a Schedule 13D and amendments thereto relating to the
Company, requests for stockholder information, the preparation of the Nomination
Notice and related correspondences with the Company, and the negotiation,
execution and delivery of this Agreement (collectively, the “Reimbursable
Matters”) in an amount not to exceed, in the aggregate, $100,000 (the “Expense
Reimbursement Amount”).

(b) The Investor Group represents and warrants that (i) the Expense
Reimbursement Amount is less than the amount of out-of-pocket expenses,
including legal fees and expenses, that the Investor Group actually incurred in
connection with the Reimbursable Matters, and (ii) the expenses that the
Investor Group is seeking to be reimbursed for pursuant to this Section 5 are
not, in any manner, dependent on the Company agreeing to any of the terms of
this Agreement, including, but not limited to, this Section 5.

6. Representations and Warranties of the Company. The Company represents and
warrants to the Investors that (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or similar laws generally
affecting the rights of creditors and subject to general equity principles, and
(c) the execution, delivery, and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment, or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event that with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration, or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding, or arrangement to which the
Company is a party or by which it is bound.

7. Representations and Warranties of the Investors. Each Investor, on behalf of
itself, severally represents and warrants to the Company that (a) as of the date
hereof, such Investor beneficially owns, directly or indirectly, only the number
of shares of Common Stock as described opposite its name on Exhibit B, and
Exhibit B includes all Affiliates and Associates of any Investor that own any
securities of the Company beneficially or of record and reflects all shares of
Common Stock in which the Investor has any right to acquire or has an interest
therein or related thereto, whether through derivative securities, voting
agreements, contracts or instruments in any way related to the price of the
Common Stock (other than a broad-based market basket or index), or otherwise,
(b) this Agreement has been duly and validly authorized, executed, and delivered
by such Investor, and constitutes a valid and binding obligation and agreement
of such Investor, enforceable against such Investor in accordance with its
terms, except as enforcement thereof may be limited by applicable

 

16



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) such Investor has the authority to execute this Agreement
on behalf of itself and the applicable Investor associated with that signatory’s
name, and to bind such Investor to the terms hereof, (d) each of the Investors
shall use its commercially reasonable efforts to cause its respective Affiliates
and Associates to comply with the terms of this Agreement and (e) the execution,
delivery and performance of this Agreement by such Investor does not and will
not violate or conflict with (i) any law, rule, regulation, order, judgment, or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event that with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding, or arrangement to which such Investor is a
party or by which it is bound.

8. Mutual Non-Disparagement.

(a) Each Investor agrees that, during the Standstill Period (and except for
periods when the Investor Group shall have the right to suspend its obligations
under Section 3 of this Agreement pursuant to Section 3(g) of this Agreement),
neither it nor any of its Affiliates or Associates will, and it will cause each
of its Affiliates and Associates not to, directly or indirectly, publicly make,
express, transmit, speak, write, verbalize, or otherwise publicly communicate in
any way (or cause, further, assist, solicit, encourage, support, or participate
in any of the foregoing), any remark, comment, message, information,
declaration, communication or other statement of any kind, whether verbal or in
writing, that might reasonably be construed to be derogatory or critical of, or
negative toward, the Company or any of its directors, officers, Affiliates,
Associates, subsidiaries, employees, agents or representatives (collectively,
the “Company Representatives”), or that reveals, discloses, incorporates, is
based upon, discusses, includes, or otherwise involves any confidential or
proprietary information of the Company or its subsidiaries or Affiliates or
Associates, or to malign, harm, disparage, defame, or damage the reputation or
good name of the Company, its business or any of the Company Representatives.

(b) The Company hereby agrees that, during the Standstill Period (and except for
periods when the Investor Group shall have the right to suspend its obligations
under Section 3 of this Agreement pursuant to Section 3(g) of this Agreement),
neither it nor any of its Affiliates will, and it will cause each of its
Affiliates not to, directly or indirectly, publicly make, express, transmit,
speak, write, verbalize, or otherwise publicly communicate in any way (or cause,
further, assist, solicit, encourage, support, or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication, or other statement of any kind, whether verbal or in writing,
that might reasonably be construed to be derogatory or critical of, or negative
toward, the Investors or their Affiliates or Associates or any of their agents
or representatives (collectively, the “Investor Agents”), or that reveals,
discloses, incorporates, is based upon, discusses, includes, or otherwise
involves any confidential or proprietary information of any Investor or its
Affiliates or Associates, or to malign, harm, disparage, defame, or damage the
reputation or good name of any Investor, its business, or any of the Investor
Agents.

(c) Notwithstanding the foregoing, nothing in this Section 8 or elsewhere in
this Agreement shall prohibit any person from (i) reporting possible violations
of federal law or regulation to any governmental authority pursuant to
Section 21F of the Exchange Act or Rule 21F promulgated thereunder, or
(ii) making any other statement or disclosure required under the federal
securities laws or other applicable laws.

 

17



--------------------------------------------------------------------------------

(d) The limitations set forth in Sections 8(a) and 8(b) shall not prevent any
party from responding to any public statement made by the other party of the
nature described in Sections 8(a) or 8(b) if such statement by the other party
was made in breach of this Agreement.

9. Public Announcements. Promptly following the execution of this Agreement, the
Company shall issue a press release (the “Press Release”), announcing certain
terms of this Agreement, substantially in the form attached hereto as Exhibit C.
Prior to the issuance of the Press Release, neither the Company nor any of the
Investors shall issue any press release or make any public announcement
regarding this Agreement or take any action that would require public disclosure
thereof without the prior written consent of the other party. During the
Standstill Period, neither the Company nor the Investor Group or any of its
Affiliates or Associates shall make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Press Release,
except as required by law or the rules of any stock exchange (and, in any event,
each party must provide the other party, prior to making any such public
announcement or statement, a reasonable opportunity to review and comment on
such disclosure, to the extent reasonably practicable under the circumstances,
and each party will consider any comments from the other in good faith) or with
the prior written consent of the other party, and otherwise in accordance with
this Agreement.

10. SEC Filings.

(a) No later than two (2) business days following the execution of this
Agreement, the Company shall file a Current Report on Form 8-K with the SEC
reporting the entry into this Agreement and appending or incorporating by
reference this Agreement as an exhibit thereto. The Company shall provide the
Investor Group and its counsel a reasonable opportunity to review and comment on
the Form 8-K prior to such filing, which comments shall be considered in good
faith.

(a) No later than two (2) business days following the execution of this
Agreement, the Investor Group shall file an amendment to its Schedule 13D with
respect to the Company that has been filed with the SEC, reporting the entry
into this Agreement, amending applicable items to conform to their obligations
hereunder and appending or incorporating by reference this Agreement as an
exhibit thereto. The Investor Group shall provide the Company and its counsel a
reasonable opportunity to review and comment on the Schedule 13D prior to such
filing, which comments shall be considered in good faith.

11. Mutual Releases.

(a) Releases by the Investor Group. Each of the Investors, on behalf of itself
and, to the extent within the control of such Investor, its respective
subsidiaries, Affiliates, Associates, officers, directors, employees, members,
managers, partners, trustees, beneficiaries, predecessors, and principals (the
“Investor Group Releasors”), hereby does fully, unconditionally and irrevocably
release and forever discharge, and covenant not to assert, sue or take any steps
to further, any claim, action or proceeding against the Company, its
subsidiaries and all of their past and present Affiliates, Associates, officers,
directors, members, partners, managers, employees,

 

18



--------------------------------------------------------------------------------

and their heirs, successors, predecessors, and assigns (the “Company
Releasees”), and each of them, from and in respect of any and all claims,
demands, rights, actions, potential actions, causes of action, liabilities,
damages, losses, obligations, judgments, duties, suits, agreements, costs,
expenses, debts, interest, penalties, sanctions, fees, attorneys’ fees,
judgments, decrees, matters, issues, and controversies of any kind, nature or
description whatsoever, whether known or unknown, contingent or absolute,
suspected or unsuspected, foreseen or unforeseen, disclosed or undisclosed,
liquidated or unliquidated, matured or unmatured, fixed or contingent, accrued
or unaccrued, apparent or unapparent, including Unknown Claims (as defined
below), that are, have been, could have been, or could now be, asserted in any
court, tribunal or proceeding (including, but not limited to, any stockholder
derivative claims for, based upon or arising out of any actual or alleged breach
of fiduciary or other duty, negligence, fraud or misrepresentation, or any other
claims based upon or arising under any federal, state, local, foreign,
statutory, regulatory, common, or other law or rule, which shall be deemed to
include but is not limited to any federal or state securities, antitrust, or
consumer protection laws, whether or not within the exclusive jurisdiction of
the federal courts), whether legal, equitable, or any other type, direct,
indirect or representative in nature, foreseen or unforeseen, matured or
unmatured, known or unknown, which all or any of the Investor Group Releasors
have, had or may have against the Company Releasees, or any of them, of any
kind, nature or type whatsoever, up to the date of this Agreement, except that
the foregoing release does not release any rights and duties under this
Agreement or any claims the Investor Group Releasors may have for the breach of
any provisions of this Agreement.

(b) Releases by the Company. The Company, on behalf of itself and, to the extent
within the control of the Company, its subsidiaries, Affiliates, Associates,
officers, directors, employees, members, managers, partners, trustees,
beneficiaries, predecessors, and principals (the “Company Releasors”), hereby do
fully, unconditionally and irrevocably release and forever discharge, and
covenants not to assert, sue or take any steps to further any claim, action or
proceeding against, any Investor and its respective Affiliates, Associates,
officers, directors, members, managers, partners, trustees, beneficiaries,
employees and its heirs, successors, predecessors, subsidiaries and principals
(the “Investor Group Releasees”), and each of them, from and in respect of any
and all claims, demands, rights, actions, potential actions, causes of action,
liabilities, damages, losses, obligations, judgments, duties, suits, agreements,
costs, expenses, debts, interest, penalties, sanctions, fees, attorneys’ fees,
judgments, decrees, matters, issues, and controversies of any kind, nature or
description whatsoever, whether known or unknown, contingent or absolute,
suspected or unsuspected, foreseen or unforeseen, disclosed or undisclosed,
liquidated or unliquidated, matured or unmatured, fixed or contingent, accrued
or unaccrued, apparent or unapparent, including Unknown Claims (as defined
below), that are, have been, could have been, or could now be, asserted in any
court, tribunal or proceeding (including, but not limited to, any claims based
upon or arising under any federal, state, local, foreign, statutory, regulatory,
common, or other law or rule, which shall be deemed to include but is not
limited to any federal or state securities, antitrust, or consumer protection
laws, whether or not within the exclusive jurisdiction of the federal courts),
whether legal, equitable, and whether direct, indirect or representative in
nature, foreseen or unforeseen, matured or unmatured, known or unknown, which
all or any of the Company Releasors have, had or may have against the Investor
Group Releasees, or any of them, of any kind, nature or type whatsoever, up to
the date of this Agreement, except that the foregoing release does not release
any rights and duties under this Agreement or any claims any of the Company
Releasors may have for the breach of any provisions of this Agreement.

 

19



--------------------------------------------------------------------------------

(c) Transfer and Assignment. Each of the parties to this Agreement represents
and warrants that it has not heretofore transferred or assigned, or purported to
transfer or assign, to any person, firm, or corporation any claims, demands,
obligations, losses, causes of action, damages, penalties, costs, expenses,
attorneys’ fees, liabilities or indemnities herein released. Each of the parties
represents and warrants that neither it nor any assignee has filed any lawsuit
against the other.

(d) No Limitations on Releases. The parties to this Agreement waive any and all
rights (to the extent permitted by state law, federal law, principles of common
law or any other law) which may have the effect of limiting the releases as set
forth in this Section 11. Without limiting the generality of the foregoing, the
parties acknowledge that there is a risk that the damages which they believe
they have suffered or will suffer may turn out to be other than or greater than
those now known, suspected, or believed to be true. In addition, the cost and
damages they have incurred or have suffered may be greater than or other than
those now known. Facts on which they have been relying in entering into this
Agreement may later turn out to be other than or different from those now known,
suspected or believed to be true. The parties acknowledge that in entering into
this Agreement, they have expressed that they agree to accept the risk of any
such possible unknown damages, claims, facts, demands, actions, and causes of
action. Accordingly, the releases contemplated by this Agreement shall be deemed
to extend to claims that any of the releasing persons do not know or suspect
exist in his, her, or its favor at the time of the release of the released
claims, which if known might have affected the decision to enter into this
Agreement (the “Unknown Claims”).

(e) Releases Binding, Unconditional and Final. The parties hereby acknowledge
and agree that the releases and covenants provided for in this Section 11 are
binding, unconditional and final as of the date hereof.

12. No Litigation. Each party hereby covenants and agrees that it shall not, and
shall not permit any of its Affiliates or Associates to, directly or indirectly,
alone or in concert with others, encourage, pursue, or assist any other person
to threaten or initiate, any lawsuit, claim or proceeding before any court
(each, a “Legal Proceeding”) against any other party or any of its Affiliates or
Associates, based on claims arising out of any facts known or that should have
been known by such party as of the date of this Agreement, except for any Legal
Proceeding initiated solely to remedy a breach of or to enforce this Agreement;
provided, however, that the foregoing shall not prevent any party hereto or any
of its Affiliates or Associates from responding to oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demands or similar processes (each, a “Legal Requirement”) in
connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, or on behalf of, or at the suggestion of, such party or any of its
Affiliates or Associates; provided, further, that in the event any party hereto
or any of its Affiliates or Associates receives such Legal Requirement, such
party shall give prompt written notice of such Legal Requirement to such other
party (except where such notice would be legally prohibited or not practicable).
Each of the parties hereto represents and warrants that neither it nor any
assignee has filed any lawsuit against any other party.

 

20



--------------------------------------------------------------------------------

13. No Concession or Admission of Liability. This Agreement is being entered
into for the purpose of avoiding litigation, uncertainty, controversy and legal
expense, constitutes a compromise and settlement entered into by each party
hereto, and shall not in any event constitute, be construed or deemed a
concession or admission of any liability or wrongdoing of any of the parties
hereto.

14. Specific Performance. Each of the Investors, on the one hand, and the
Company, on the other hand, acknowledge and agree that irreparable injury to the
other party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that the Investors or any Investor, on the one hand, and the
Company, on the other hand (the “Moving Party”), shall each be entitled to seek
specific enforcement of, and injunctive or other equitable relief to prevent any
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
This Section 14 shall not be the exclusive remedy for any violation of this
Agreement.

15. Notice. Any notices, consents, determinations, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon confirmation of receipt, when sent
by email (provided such confirmation is not automatically generated); or
(iii) one (1) business day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses, including email addresses, for such communications shall
be:

If to the Company:

Alaska Communications Systems Group, Inc.

600 Telephone Avenue

Anchorage AK 99503

Email: leonard.steinberg@acsalaska.com

Attention: Leonard A. Steinberg, Esq.

Senior Vice President—Legal, Regulatory & Government Affairs

With copies (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

1111 Pennsylvania Avenue, N.W.

Washington, DC 20004-2541

Email: keith.gottfried@morganlewis.com

Attention: Keith E. Gottfried, Esq.

If to any Investor:

TAR Holdings LLC

2200 Fletcher Ave.

Fort Lee, NJ 07024

Email: gary@pure1.com

Attention: Karen S. Singer, Member

 

21



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

Hunton Andrews Kurth LLP

450 Lexington Avenue

New York, NY 10017

Email: paulsilverstein@huntonAK.com

Attention: Paul N. Silverstein, Esq.

16. Governing Law. This Agreement and any disputes arising out of or related to
this Agreement (whether for breach of contract, tortious conduct or otherwise),
shall be governed in all respects, including validity, interpretation, and
effect, by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed and to be performed wholly within the State of
Delaware, without giving effect to the choice of law or conflict of law
principles thereof or of any other jurisdiction to the extent that such
principles would require or permit the application of the laws of another
jurisdiction.

17. Jurisdiction. Each of the parties hereto (a) irrevocably submits to the
personal jurisdiction of the federal or state courts of the State of Delaware in
the event any dispute arises out of or related to this Agreement or the
transactions contemplated hereby, (b) agrees that it shall not bring any action,
suit, or other legal proceeding arising out of or relating to this Agreement or
the transactions contemplated by this Agreement in any court other than the
federal or state courts of the State of Delaware, and each of the parties
irrevocably waives the right to trial by jury, (c) agrees to waive any bonding
requirement under any applicable law, in the case any other party seeks to
enforce the terms by way of equitable relief, and (d) irrevocably and
unconditionally consents to service of process by first class certified mail,
return-receipt requested, postage prepaid, to the address of such party’s
principal place of business or as otherwise provided by applicable law. Each of
the parties hereto irrevocably and unconditionally waives, and agrees not to
assert, by way of motion, as a defense, counterclaim, or otherwise, in any
action, suit, or other legal proceeding arising out of or related to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) that it or its property is exempt
or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment before
judgment, attachment in aid of execution of judgment, execution of judgment, or
otherwise), and (iii) to the fullest extent permitted by applicable law, that
(x) such action, suit, or other legal proceeding in any such court is brought in
an inconvenient forum, (y) the venue of such action, suit, or other legal
proceeding is improper, or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such court.

18. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO

 

22



--------------------------------------------------------------------------------

ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL PROCEEDING, (B) SUCH PARTY
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
18.

19. Representative. Each Investor hereby irrevocably appoints Karen S. Singer as
its attorney-in-fact and representative (the “Investor Group Representative”),
in such Investor’s place and stead, to do any and all things and to execute any
and all documents and give and receive any and all notices or instructions in
connection with this Agreement and the transactions contemplated hereby. The
Company shall be entitled to rely, as being binding on each Investor, upon any
action taken by the Investor Group Representative or upon any document, notice,
instruction, or other writing given or executed by the Investor Group
Representative.

20. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
and representations, whether oral or written, of the parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the parties other than those expressly set forth herein.

21. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

22. Waiver. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power, or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power, or remedy.

23. Remedies. All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law or equity.

24. Receipt of Adequate Information; No Reliance; Representation by Counsel.
Each party acknowledges that it has received adequate information to enter into
this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that it
has not relied on any promise, representation, or warranty, express or implied
not contained in this Agreement. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
Further, any rule of

 

23



--------------------------------------------------------------------------------

law or any legal decision that would provide any party with a defense to the
enforcement of the terms of this Agreement against such party shall have no
application and is expressly waived. The provisions of this Agreement shall be
interpreted in a reasonable manner to effect the intent of the parties.

25. Construction. When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
Whenever the words “include,” “includes,” and “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “dates hereof”
will refer to the date of this Agreement. The word “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule, or statute as from time to time amended,
modified, or supplemented.

26. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

27. Amendment. This Agreement may be modified, amended, or otherwise changed
only in a writing signed by all of the parties hereto, or in the case of the
Investors, the Investor Group Representative, or their respective successors or
assigns.

28. Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon and be enforceable by the parties hereto and the respective
successors, heirs, executors, legal representatives, and permitted assigns of
the parties, and inure to the benefit of any successor, heir, executor, legal
representative, or permitted assign of any of the parties; provided, however,
that no party may assign this Agreement or any rights or obligations hereunder
without, with respect to any Investor, the express prior written consent of the
Company (with such consent specifically authorized in a written resolution
adopted and approved by the unanimous vote of the entire membership of the
Board), and with respect to the Company, the prior written consent of the
Investor Group Representative.

29. No Third-Party Beneficiaries. The representations, warranties and agreements
of the parties contained herein are intended solely for the benefit of the party
to whom such representations, warranties, or agreements are made and no other
person or entity shall be entitled to rely thereon, and nothing in this
Agreement shall confer any rights, benefits, remedies, obligations, or
liabilities hereunder, whether legal or equitable, in any other person or
entity; provided, however, that the releases provided for in Section 11 hereof,
and only Section 11, are also for the intended benefit of the parties released
thereby.

 

24



--------------------------------------------------------------------------------

30. Counterparts; PDF Signatures. This Agreement and any amendments hereto may
be signed in any number of textually identical counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other
parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by e-mail delivery of a portable document format
(.pdf or similar format) data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such “.pdf” signature page was an
original thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

25



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO COOPERATION AGREEMENT]

IN WITNESS WHEREOF the parties have duly executed and delivered this Agreement
as of the date first above written.

 

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC. By:  

/s/ Anand Vadapalli

Name: Anand Vadapalli Title: President and Chief Executive Officer TAR HOLDINGS
LLC By:  

/s/ Karen S. Singer

Name: Karen S. Singer Title: Sole Member

/s/ Karen S. Singer

KAREN S. SINGER

/s/ Gary A. Singer

GARY A. SINGER

/s/ Julian D. Singer

JULIAN D. SINGER

 

26



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE ADVANCE LETTER OF DIRECTOR RESIGNATION

[NAME AND ADDRESS OF NEW DIRECTOR]

May 9, 2018

Alaska Communications Systems Group, Inc.

600 Telephone Avenue

Anchorage, AK 99503

Attention: Board of Directors

Ladies and Gentlemen:

I refer to the Cooperation Agreement (the “Agreement”) dated as of May 9, 2018,
by and between Alaska Communications Systems Group, Inc., a Delaware corporation
(the “Company”), on the one hand, and TAR Holdings LLC, Karen S. Singer, Gary A.
Singer, and Julian D. Singer (collectively, the “Investors”), on the other hand.
Capitalized terms used but not defined in this letter have the meanings set
forth in the Agreement.

This letter is to confirm that, in accordance with Section 1(f) of the
Agreement, I hereby irrevocably tender my resignation as a member of the board
of directors of the Company and each committee of the board of directors on
which I serve, it being understood that (i) the tender of such resignation shall
be effective at such time, and subject to the conditions, provided for in
Section 1(f) of the Agreement, and (ii) any resignation shall be effective only
as if and when accepted by the Company’s board of directors.

I understand and acknowledge that this advance letter of resignation is
irrevocable and may not be withdrawn by me at any time.

Sincerely,

[NEW DIRECTOR]

 

27



--------------------------------------------------------------------------------

EXHIBIT B

STOCKHOLDERS, AFFILIATES, ASSOCIATES, AND OWNERSHIP

 

Investor

   Shares of Common Stock
Beneficially Owned  

Karen S. Singer

     2,639,984  

TAR Holdings LLC

     2,639,984  

Gary A. Singer

     0  

Julian D. Singer

     0  

Aggregate total beneficially owned by the Investor Group:

     2,639,984  

 

28



--------------------------------------------------------------------------------

EXHIBIT C

PRESS RELEASE

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[PRESS RELEASE FOLLOWS]

 

29



--------------------------------------------------------------------------------

ALASKA COMMUNICATIONS REACHES AGREEMENT WITH TAR HOLDINGS

Agrees to Appoint Two New Independent Directors to Alaska Communications’ Board

ANCHORAGE, Alaska – May 9, 2018 – Alaska Communications (NASDAQ: ALSK), the
leading provider of advanced broadband and managed IT services for businesses
and consumers in Alaska, today announced that it has entered into a cooperation
agreement with TAR Holdings LLC and its affiliates, which, in the aggregate,
beneficially own approximately 4.97% of Alaska Communications’ outstanding
common shares. Under the terms of the cooperation agreement, the Alaska
Communications Board of Directors has appointed two new independent directors,
Wayne Barr, Jr. and Robert M. Pons, to the Alaska Communications Board,
effective immediately, and will support their re-election at the 2018 Annual
Meeting of Stockholders as part of an eight-person slate of nominees recommended
by the Alaska Communications Board.

Edward J. Hayes, Jr., Alaska Communications’ non-executive and independent
Chairman of the Board, stated, “We are pleased to have reached this cooperation
agreement with TAR Holdings and appreciate the constructive dialogue we have had
with them. I am also pleased to welcome Wayne and Bob to the Alaska
Communications Board and look forward to the insights and experience that they
will bring to the Board.”

Commenting on the cooperation agreement with Alaska Communications, TAR Holdings
issued the following statement, “We are pleased to have worked collaboratively
with Alaska Communications to reach this cooperation agreement, which we believe
is a good outcome for all stockholders. Our recent conversations with Alaska
Communications have been constructive and encouraging. We believe the addition
of two new independent directors, alongside Alaska Communications’ other Board
members and management team, will be instrumental in helping Alaska
Communications further identify and execute upon opportunities to enhance
stockholder value.”

Pursuant to the cooperation agreement, TAR Holdings will vote its shares in
favor of all of Alaska Communications’ director nominees, including the two new
independent directors, at Alaska Communications’ 2018 Annual Meeting of
Stockholders. TAR Holdings and its affiliates have also agreed to abide by
certain customary standstill provisions until the earlier of 10 days prior to
the expiration of the advance notice period for the submission of stockholder
nominations to be considered at Alaska Communications’ 2019 annual meeting of
stockholders and 100 days prior to the first anniversary of Alaska
Communications’ 2018 annual meeting of stockholders.

The complete cooperation agreement between Alaska Communications and TAR
Holdings and its affiliates will be filed as an exhibit to a Current Report on
Form 8-K with the Securities and Exchange Commission.

Morgan, Lewis & Bockius LLP served as legal counsel to Alaska Communications.
Hunton Andrews Kurth LLP served as legal counsel to TAR Holdings.



--------------------------------------------------------------------------------

About Alaska Communications Systems

Alaska Communications (NASDAQ: ALSK) is the leading provider of advanced
broadband and managed IT services for businesses and consumers in Alaska. The
company operates a highly reliable, advanced statewide data network with the
latest technology and the most diverse undersea fiber optic system connecting
Alaska to the contiguous U.S. For more information, visit
www.alaskacommunications.com or www.alsk.com.

Forward-Looking Information

This press release contains “forward-looking statements” as defined under the
U.S. federal securities laws, including the Private Securities Litigation Reform
Act of 1995, and is subject to the safe harbors created by such laws.
Forward-looking statements include, but are not limited to, statements regarding
Alaska Communications’ initiatives taken or contemplated to enhance and unlock
value for all of its stockholders, Alaska Communications’ efforts to execute on
and implement its long-term growth plan, actions taken to enhance Alaska
Communications’ future prospects, Alaska Communications’ future operational and
financial performance, Alaska Communications’ market opportunity, and Alaska
Communications’ transformational strategy and its key priorities. Such
forward-looking statements are not guarantees of future operational or financial
performance and are based on current expectations that involve a number of
uncertainties, risks and assumptions that are difficult to predict. Therefore,
actual outcomes and/or results may differ materially from those expressed or
implied by such forward-looking statements. Information on factors that may
impact these forward-looking statements can be found in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and
“Risk Factors” sections contained in Alaska Communications’ periodic reports
filed with the Securities and Exchange Commission, including, but not limited
to, its latest Annual Report on Form 10-K and its latest Quarterly Report on
Form 10-Q, copies of which may be obtained from www.sec.gov or by contacting
Alaska Communications’ investor relations department at (907) 564-7556 or by
visiting its investor relations website at www.alsk.com. The forward-looking
statements in this press release are made as of the date hereof. Notwithstanding
changes that may occur with respect to matters relating to any forward-looking
statements, Alaska Communications assumes no obligation to publicly update,
amend or clarify its forward-looking statements, whether as a result of new
information, future events or otherwise, except as may otherwise be required by
the federal securities laws. Alaska Communications, however, reserves the right
to update such statements or any portion thereof at any time for any reason.

Important Additional Information And Where To Find It

Alaska Communications, its directors and certain of its executive officers are
deemed to be participants in the solicitation of proxies from Alaska
Communications’ stockholders in connection with the matters to be considered at
Alaska Communications’ 2018 Annual Meeting of Stockholders. Information
regarding the names of Alaska Communications’ directors and executive officers
and their respective interests in Alaska Communications by security holdings or
otherwise can be found in Alaska Communications’ preliminary proxy statement for
its 2018 Annual Meeting of Stockholders, filed with the Securities and Exchange
Commission (“SEC”) on April 27, 2018. This document is available free of charge
at the SEC’s website at www.sec.gov. Additional information regarding the
identity of participants, and their direct or indirect interests, by security
holdings or otherwise, is set forth in Alaska Communications’ preliminary proxy
statement for its 2018 Annual



--------------------------------------------------------------------------------

Meeting, including the schedules and appendices thereto. INVESTORS AND
STOCKHOLDERS ARE STRONGLY ENCOURAGED TO READ ANY SUCH PROXY STATEMENT AND THE
ACCOMPANYING PROXY CARD AND OTHER DOCUMENTS FILED BY ALASKA COMMUNICATIONS WITH
THE SEC CAREFULLY AND IN THEIR ENTIRETY WHEN THEY BECOME AVAILABLE AS THEY WILL
CONTAIN IMPORTANT INFORMATION. Stockholders will be able to obtain the Proxy
Statement, any amendments or supplements to the Proxy Statement, the
accompanying proxy card, and other documents filed by Alaska Communications with
the SEC for no charge at the SEC’s website at www.sec.gov. Copies will also be
available at no charge at the Investor Relations section of Alaska
Communications’ corporate website at www.alsk.com, by writing to Alaska
Communications’ Corporate Secretary at Alaska Communications Systems Group,
Inc., 600 Telephone Avenue, Anchorage AK 99503 or by contacting Alaska
Communications’ investor relations department at (907) 564-7556.

Contacts:

Media Contact:

Heather Cavanaugh, 907-564-7722

Director, External Affairs and Corporate Communications

Heather.Cavanaugh@acsalaska.com

or

Investor Contact:

Tiffany Smith, 907-564-7556

Manager, Board and Investor Relations

investors@acsalaska.com